Case 1:19-cv-03377-LAP Document 301-8 Filed 05/04/21 Page 1 of 3




               Exhibit H
                     Case 1:19-cv-03377-LAP Document 301-8 Filed 05/04/21
                    Case 18-2868, Document       286, 08/09/2019, 2628248,Page
                                                                       Page6    2 of 3
                                                                             of 55
To:       Sharon.Churcher@mailansunday.co uk[Sharon.Churchar@m3ilonsunday co.uk)
From:     Virginia Giuffre
Sent:     Thur 5/12/2011 2:21:43 AM
Importance:          Normal
Subject: Re: Good News!!
Received:         Thur 5/12/2011 2:21:43 AM

 Thanks again Sliazza, I'm bringing down the house with this book!!!
 xoxo Jenna

 — On Wed, 11/5/11, Sharon.Chiircher^mailonsunday.co.uk <Sharon,Chunhcr(u}mailomunday.co,uk> wrote:

  From; Sharon.Cliurchcr@.mailonsunday.co.uk<Sharon.Chuichcr@mailoiisunday.co.uk>
 Subject: Re: Good NewsH___________________
 To: "Virginia Giuffre" 4  '     7T"
 Received: Wednesday, 11 May, 2011,4.17 PM

 Don't forget Alan Dershowitz. JEs buddy and lawyer. good name for your
 pitch as he repped Claus von Bulow and a movie was made about that
 case. ..title was Reversal of Fortune. We all suspect Alan is a pedo and tbo
 no proof of that, you probably met him when he was hanging put w JH


                >
 | From:
                >

  | Virginia Giuffre fr]                       1
                >
 I To:
  •>,
  | Sharon Churcher
  >.

 | Date:

  >.
  110/05/2011 23:00 GDT
  >.
                ■>




 | Subject: |
         —>

  |Good News!!
  >.                                                                                              -H




 |Hi Sharon,

 IHcilo gorgeous, I hope this message comes to you on a bright sunny day!!!|
 |I took your advice about what to offer Sandra and she accepted Were |
 (drawing up a contract through her agent right now and getting busy to mcct|

      I Copwight Prolecled Muterml
      CONFIDEWTIAL                                                                         GRIFFP£i)O40%
               Case 1:19-cv-03377-LAP
                  Case                Document
                       18-2868, Document         301-8 Filed
                                         286, 08/09/2019,    05/04/21
                                                          2628248,    Page
                                                                   Page7    3 of 3
                                                                         of 55
|my deadline. Just wondering if youliavc any infomiation on you from wlicn
|you and I were doing interviews about the J.E story. I wanted to put die |
(names of some of these assholes, oops, I meant to say, pedo's. that J.E
(sent, me to. With everything going on my brain feels like mush and it would)
(be a great deal of help!                               |
(Having fun sweetie?                                      |

(Thanks,
(Jenna




This email has been scanned by the MessageLabs Email Security System
For more information please visit http*i/www.mcssagelahs.eotn/cvnail




This e-mail and any attached files arc intended for the named addressee only. It contains information, which may be
confidential and legally privileged and also protected by copyright. Unless you are the named addressee (or
 authorised to receive for the addressee) you may not copy or use it. or disclose it to anyone else. If you received i! in
 error please notify the sender immediately and then delete it from your system, Please be advised that the views and
 opinions expressed in this e-mail may not reflect the view's and opinions of Associated Newspapers Limited or any of
its subsidiary companies. We make every effort: to keep our network free from viruses. However, you do need to
cheek this e-mail and any attachments to it for viruses as wc can take no responsibility for any computer virus which
may be transferred by way of this e-mail. Use of diis or any other e-mail facility' signifies consent to any interception
 wc might lawfully carry out to prevent abuse of these facilities.
Associated Newspapers Ltd. Registered Office: Northdiffe House, 2 Deny St, Kensington, London, W8 5TT
 Registered No 84121 England.




  I Copyright Protected Muieruil
  CONFIDENTIAL                                                                                                GIUFFRE004097
